Opinion issued August 18, 2016




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-16-00267-CV
                           ———————————
                     HAYWOOD Y. SHIRLEY, Appellant
                                        V.
                DAVID AND BRENDA JOHNSON, Appellees


             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                       Trial Court Case No. 1073848


                         MEMORANDUM OPINION

      Appellant, Haywood Y. Shirley, has neither paid the required fees nor

established indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1;

see also TEX. GOV’T CODE ANN. §§ 51.207, 51.941(a) (West 2013), 101.041 (West

Supp. 2015); Fees Charged in the Supreme Court, in Civil Cases in the Courts of
Appeals, and Before the Judicial Panel on Multi-District Litigation, Misc. Docket

No. 15-9158 (Tex. Aug. 28, 2015). Further, appellant has not paid or made

arrangements to pay the fee for preparing the clerk’s record. See TEX. R. APP. P.

37.3(b). After being notified that this appeal was subject to dismissal, appellant did

not adequately respond. See TEX. R. APP. P. 5, 42.3(b), (c).

      Accordingly, we dismiss the appeal for nonpayment of all required fees and

for want of prosecution. We dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Bland, Massengale, and Lloyd.




                                          2